Appeal by the defendant from a judgment of the Supreme Court, Westchester County (West, J.), entered December 16, 1997, convicting him of criminal possession of a controlled substance in the fifth degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and a statement he made to law enforcement officials.
*716Ordered that the judgment is affirmed.
The hearing court properly determined that the arresting officer had probable cause to believe that the defendant had engaged in an illegal drug transaction (see, People v Hoover, 236 AD2d 626; People v Graham, 211 AD2d 55). A tip from a confidential informant led to the police surveillance of the defendant. The defendant was observed engaging in a sale of drugs. The defendant, who was personally known to both the informant and the officer who conducted the surveillance, was subsequently arrested and found to be in possession of several packets of cocaine.
The court properly exercised its discretion in not conducting an in camera hearing to examine the confidential informant (see, People v Darden, 34 NY2d 177) since the defendant made no showing to warrant such an examination (see, People v Adrion, 82 NY2d 628).
The defendant received meaningful representation of counsel (see, People v Benevento, 91 NY2d 708). Ritter, J. P., Florio, H. Miller and Feuerstein, JJ., concur.